DETAILED ACTION
	The After Final Amendment filed March 29, 2021, has been entered.  Claims 13, 24, and 29-31 have been amended.  Claim 29 has been cancelled.  Claims 3-12 had been deleted in a prior submittal.  Finally, claims 19-26 had been withdrawn as reading on a non-selected species.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is allowable. The restriction requirement between species I to IV and subspecies “a” and “b”, as set forth in the Office action mailed on July 20, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 20, 2020 is withdrawn. Claims 19-26, directed to Species III, is no longer withdrawn from further consideration because claims 19-26 require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 13-27, and 29-31 are allowed.  The following is an examiner’s statement of reasons for allowance: as stated in a prior action, the recitation in claim 1 of the lower ends of the first and second guide plates on opposite sides of the solitary sprocket and overlapping the tips of the teeth of the solitary sprocket as viewed in the axial direction, in conjunction with the other limitations recited in claim 1, is neither disclosed nor suggested in the prior art of record. Claim 2 is dependent upon claim 1 and is likewise allowed.
The recitation in claim 13 of a bicycle chain adjustment member including an operating portion manually operated to rotate the adjusting member, in conjunction with the other limitations recited in claim 13, is neither disclosed nor suggested in the prior art of record. Claim 14-27 are dependent upon claim 13 and are likewise allowed.
The recitation in claim 29 of an operating extension extending radially outward with respect to the adjusting axis, in conjunction with the other limitations recited in claim 29, is neither disclosed nor suggested in the prior art of record.
The recitation in claim 30 of a rotation preventing structure configured to prevent relative rotation between the chain guide and the base around the adjusting axis, in conjunction with the other limitations recited in claim 30, is neither disclosed nor suggested in the prior art of record..
The recitation in claim 31 of a the base includes an adjusting slot extending in a direction non-parallel to the adjusting axis, the adjusting slot permitting adjustment of a second position of the chain guide along the adjusting slot, in conjunction with the other limitations recited in claim 31, is neither disclosed nor suggested in the prior art of record..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654